Citation Nr: 1204107	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-13 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a skin disorder claimed as secondary to herbicide exposure has been received, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Troy W. Spurlock, Agent


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active military service in the United States Army from February 1967 to February 1970, including a year in Vietnam; he was awarded the Purple Heart Medal and the Bronze Star Medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's attempt to reopen his claim of entitlement to service connection for chloracne.  

The Board notes that the appellant is represented by an agent in this appeal of the claim for service connection for chloracne.  Under current regulations, agents and attorneys who commence representation on or after June 23, 2008, must file an application for accreditation with VA's Office of General Counsel (OGC), as provided for in 38 C.F.R. § 14.629(b), and receive notice of accreditation before providing representation.  The accreditation requirements also apply to attorneys or agents who provide representation in claims in which a notice of disagreement (NOD) was filed after June 23, 2008, even if the representation began before that date.  As the NOD as to the chloracne claim was submitted in January 2009, the accreditation requirements set forth in 38 C.F.R. § 14.629 are applicable here. 

VA's records indicate that Mr. Spurlock is not accredited to represent claimants before VA under the current regulations.  Therefore, the Board cannot recognize him as the appellant's representative pursuant to 38 C.F.R. § 14.629 at this time.  However, an agent (or attorney) may represent a claimant on a one-time basis pursuant to 38 C.F.R. § 14.630 provided that the claimant and/or agent (or attorney) submits a properly executed VA Form 21-22a "Appointment of Attorney or Agent as Claimant's Representative" and documentation to the VA indicating that he or she will not charge or be paid compensation for their services.  The required documentation from the appellant and Mr. Spurlock in this regard has been obtained and associated with the claims file by means of a VA Form 21-22a submitted in May 2010.  See also, 73 Fed. Reg. 29,582 (May 22, 2008).  Thus, Mr. Spurlock represents the appellant on the skin disorder claim only and on a one-time basis.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The appellant is seeking service connection for chloracne, a skin condition, claimed as due to herbicide exposure.  Therefore, the Board has recharacterized that issue on appeal as listed on the first page, above.

The Board cannot consider additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or without first obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  The evidence of record includes VA treatment records dated between April 2006 and June 2010; however, the February 2010 Statement of the Case (SOC) does not include those records in the list of evidence considered.  In July 2011, the Board sent the appellant a letter that notified him that the AOJ had not considered this evidence.  Subsequently that same month, appellant submitted a written waiver of review of those VA treatment records by the AOJ.  Therefore, referral to the AOJ is not required.  See 38 C.F.R. § 20.1304.

In October 2011, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion was rendered in November 2011.

The appellant's claims of clear and unmistakable error (CUE) in the May 2003 rating decision that denied the chloracne service connection claim and in the March 1997 rating action that assigned an initial 10 percent disability evaluation for the appellant's service-connected posttraumatic stress disorder (PTSD), as well as the appellant's claims of entitlement to an effective date earlier than June 19, 2009, for the assignment of a 50 percent evaluation for the PTSD disability and entitlement to the reopening of the claim for service connection for a left knee disorder are addressed in a separate decision.


FINDINGS OF FACT

1.  The RO denied the reopening of the chloracne service connection claim in a rating decision issued in January 2006; that decision became final when no appeal was perfected to the Board.

2.  The additional evidence added to the record since the January 2006 rating decision, by itself and/or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the appellant's claim for service connection for a skin disorder, and raises a possibility of substantiating that claim.

3.  A skin disorder, acne vulgaris with boils, was noted at the time of the appellant's entry into military service.

4.  There is competent evidence to show that the preexisting acne vulgaris disorder was made permanently worse during the appellant's military service.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied the reopening of the appellant's claim relating to service connection for chloracne is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Additional evidence submitted subsequent to the January 2006 rating decision that denied the reopening of the appellant's claim for service connection for chloracne is new and material and does serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in favor of the appellant, service connection is warranted for acne vulgaris based on aggravation of the preexisting acne vulgaris.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA must notify the claimant of evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Given the fully favorable decision contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran constitutes harmless error.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  New and material evidence

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The Board notes that the appellant's claim for service connection for skin problems secondary to Agent Orange exposure was originally denied in a March 1994 rating decision.  The appellant was notified of the denial in July 1994, but he did not appeal.  In a March 1997 rating decision, service connection for chloracne, claimed as secondary to Agent Orange exposure, was denied.  The appellant appealed that denial, but the Board affirmed the denial in a decision issued in May 1998.  No collateral challenge of that Board decision been raised by the appellant.  In a rating decision issued in May 2003, the chloracne claim was reopened and denied on the merits.  The appellant was notified of that denial the same month, but he did not appeal.  Thereafter, the appellant submitted a request to reopen the chloracne claim in July 2005; reopening of that claim was denied in a January 2006 rating action.  The appellant was notified of the denial of reopening that same month, but he did not appeal.  

The January 2006 rating action therefore represents the last final decision on any basis as to the issue of entitlement to service connection for chloracne.  Evans v. Brown, 9 Vet. App. 273 (1996).  See also 38 C.F.R. § 20.1103.  The January 2006 rating decision is final because the appellant did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his skin pathology within the one-year appeal period either.  Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011).  

Thus, the January 2006 rating decision is the last time the appellant's skin claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the January 2006 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for chloracne was denied in essence because his service medical records did not indicate that the chloracne condition existed during service and because there was no current diagnosis of chloracne; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Court stated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

The evidence considered by the RO in making its January 2006 decision included such evidence as the appellant's DD Forms 214 and 215; his service treatment records (STRs); his service personnel records; an in-service photograph of the appellant; his VA Forms 21-526 submitted in May 1970, March 1985, and January 1993; the report of the February 1993 Agent Orange registry examination conducted by a VA examiner; private medical treatment records dated in 1983, 1984, and 1996; the report of a VA social and industrial survey conducted in February 1997; the report of a VA psychiatric examination conducted in February 1997; written statements from the appellant's sister, his former spouse and a friend; private dermatology treatment records dated in 2002; the report of a VA skin examination conducted in April 2003; and written statements from the appellant.

The evidence added to the record subsequent to the issuance of the January 2006 rating decision includes numerous written statements from the appellant and his 38 C.F.R. § 14.630 agent; VA outpatient treatment records dated between April 2006 and June 2010; private treatment records dated between September 2004 and May 2008; the report of a VA psychological examination conducted in August 2009; the report of a VA skin examination conducted in August 2009; and a November 2011 VHA dermatology opinion.

The Board finds that the new evidence added to the record after January 2006 has direct bearing on the issue of service connection for a skin disorder and, therefore, is material.  In short, the added evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder, namely a nexus between service and the appellant's acne vulgaris.  

Because the credibility of the evidence is presumed for the purpose of reopening, the Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for a skin disorder.  

Having determined that the skin disorder claim can be reopened, the Board will now conduct a de novo review of the merits of that claim.

B.  Service connection

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic disabilities may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to Agent Orange or a related herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is manifested to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The regulations stipulate the diseases for which service connection could be presumed due to an association with exposure to herbicide agents.  For most of the listed diseases, the presumption is lifelong; for chloracne, subacute peripheral neuropathy, and porphyria cutanea tarda (PCT), the presumption is for one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The lack of availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Secretary of Veterans Affairs, however, has frequently reiterated that there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See, e.g., 72 Fed. Reg. 32,395 (Jun. 12, 2007).

The appellant has indicated that he began noticing that he had skin problems while he was in Vietnam and afterwards.  As previously noted, in Clemons v. Shinseki, supra, the Court found that VA should have considered alternative current conditions within the scope of the filed claim, and that diagnoses which arise from the same symptoms for which the claimant was seeking benefits do not relate to entirely separate claims not yet filed.  Rather, such diagnoses should have been considered to determine the nature of the claimant's current condition relative to the claim he did submit.  Thus, this appellant's claim for a skin disorder should not be strictly limited to chloracne, and all relevant dermatologic diagnoses should be considered.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that VA bears the burden of showing the absence of aggravation by clear and unmistakable evidence in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).  As codified at 38 C.F.R. § 3.304(b), VA, rather than the claimant, is required to bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board has considered the provisions of 38 U.S.C.A. § 1154, and notes that the record shows that the appellant did engage in combat with the enemy.  In fact, the appellant was awarded the Purple Heart Medal in connection with his combat service in Vietnam between December 1967 and November 1968.

During a February 1993 VA Agent Orange examination, the appellant stated that he had served in Vietnam and he complained of a history of boils around his neck, which had left some scarring.  On physical examination, scarring and pocket formation was observed around the appellant's hairline from one ear to the other, as well as minimal scarring around his anterior neck.  The examiner indicated that all of this appeared to be old and there were no active lesions.  The rest of the appellant's skin was unremarkable.  The examiner rendered a clinical assessment of folliculitis and scarring around the hairline.  The examiner did not indicate that the observed skin pathology was chloracne or an acneform disease related to chloracne.  In addition, the examiner did not indicate that the appellant's skin pathology was due to Agent Orange exposure.

The evidence of record includes lay statements from the appellant's former wife, his sister and a friend of the appellant.  These statements indicated that the appellant had had a skin problem, variously described as "cysts", "a rash", "sores" and "boils" on his neck in the years after he returned from Vietnam.  The statements in essence indicated that there had not been such a problem before the appellant went into the service.  In a lay statement dated in October 1997, the appellant's former spouse stated that he had been treated by a private physician for skin problems shortly after service.  

Review of the appellant's service medical records reveals that the appellant underwent a service entrance examination in February 1967; in the associated report, under item # 40, skin, the examiner wrote "acne vulgaris lower neck mild".  In the accompanying report of medical history, the appellant responded  affirmatively to the question concerning boils.  The examiner wrote "occasional boils".  Thus, skin pathology was noted at the time of the appellant's entrance into service.  In addition, the VHA dermatologist who reviewed the Veteran's claims file (in November 2011) concluded that the appellant's skin pathology predated his entrance into the military.  The reviewer noted that the appellant's service entrance examination clearly stated that the appellant had "boils" and mild acne of the face and neck.

Therefore, there is clear and convincing evidence that the onset of the appellant's current skin pathology pre-dated February 1967, when he entered military service.  As the skin disorder now diagnosed as acne vulgaris pre-dated February 1972, it must be clearly shown that the skin pathology was not aggravated by service in order to rebut the presumption of soundness.  The November 2011 VHA dermatology reviewer was unable to state that the appellant's skin pathology involved chloracne without resort to speculation.  However, the VHA reviewing dermatologist did conclude that it was at least as likely as not that the appellant's preexisting skin pathology was aggravated by his military service especially due to the appellant being exposed to unclean sanitary conditions while out in the field and being unable to shower for days or weeks at a time.  The reviewer noted that if a person is unable to shower frequently and is constantly in a sweaty, stressful unsanitary environment (as in Vietnam in 1968), that this can favor the development of folliculitis and boils.  The reviewer also noted the lay statements indicating that the appellant did have acne/boils after his discharge from the Army.

The foregoing facts and the benefit of the doubt doctrine provide a proper basis for granting the appellant's claim for service connection.  Accordingly, resolving all reasonable doubt in the appellant's favor, the Board finds that service connection is warranted for the in-service aggravation of the appellant's preexisting acne vulgaris.


ORDER

Service connection is granted for the aggravation of the appellant's preexisting skin disorder diagnosed as acne vulgaris with boils.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


